Rule 610. Religious Beliefs or OpinionsEvidence of a witness’s religious beliefs or opinions is not admissible to attack or support the witness’s credibility. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1936; Mar. 2, 1987, eff. Oct. 1, 1987; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules While the rule forecloses inquiry into the  religious beliefs or opinions of a witness for the purpose of showing  that his character for truthfulness is affected by their nature, an  inquiry for the purpose of showing interest or bias because of them is  not within the prohibition. Thus disclosure of affiliation with a church  which is a party to the litigation would be allowable under the rule.  Cf. Tucker v. Reil, 51 Ariz. 357, 77 P.2d 203 (1938). To the same effect, though less specifically worded, is California Evidence Code §789. See 3 Wigmore §936. Notes of Advisory Committee on Rules—1987 Amendment The amendment is technical. No substantive change is intended. Committee Notes on Rules—2011 Amendment The language of Rule 610 has been amended as part of the restyling of the Evidence Rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic only. There is no intent to change any result in any ruling on evidence admissibility.